 F.B. ROGERS SILVER COMPANY205bilityissue.As they are temporary employees, we find, in accordancewith Board practice, that they do not have a sufficient interest in theselection of a bargaining representative, and that they are, therefore,ineligible to cast ballots in the election directed herein.6[Text of Direction of Election omitted from publication in thisvolume.]6Vetter Manufacturing Company,92NLRB No 21 ,of.ComicoProducts Corporation,00 NLRB No. 159.F. B. ROGERSSILVERCOMPANYandPLAYTHINGS, JEWELRY AND NOVELTYWORKERSINTERNATIONAL UNION,CIO,PETITIONER.CabeNo.1-RC-1445.May 2, 1951Supplemental Decision,Order, and Second Direction of ElectionOn May 26, 1950, pursuant to a Decision and Direction of Electionissued by the Board on May 2, 1950,1 an election by secret ballot wasconducted under the direction and supervision of the Regional Di-rector for the First Region, among the employees of the Employer inthe unit found appropriate in said Decision.Upon, completion ofthe election, a tally of ballots was furnished to the parties.The tallyshowed that of the approximately 146 eligible voters, 141 cast ballots,of which 55 were for the Petitioner, 72 were against the Petitioner,13 were challenged, and 1 was void.On June 2, 1950, the Petitioner filed objections to the conduct of theelection and to conduct affecting the results of the election.There-after, on August 17, 1950, following an investigation, the Regional Di-rector issued his report on objections, in which he reported that sub-stantial and material factual issues had been raised in the course ofhis investigation, both with respect to the objections of the Petitionerand with respect to certain other matters developed in the course ofthe investigation.The Regional Director recommended that a hear-ing be held to resolve such issues.On September 1, 1950, the Em-ployer filed exceptions to the Regional Director's report, and requestedthat the objections of the Petitioner be overruled.On October 10, 1950, the Board, upon consideration of the RegionalDirector's report and the exceptions thereto, issued an Order in whichit: (1) Remanded the proceeding to the Regional Director for thepurpose of holding a hearing on the issues raised by the Petitioner'sobjections; (2) directed that the hearing officer prepare and serve uponthe parties a report containing findings of fact, conclusions, and recom-'Unpublished ,94 NLRB No. 49. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations to the Board as to the disposition of said objections;and (3)granted the parties 10 days after service of the hearing officer'sreport to file exceptions thereto.'A hearing was held on November 1, 9, and 10, 1950,at Taunton,Massachusetts,before Sidney A. Coven, the hearing officer duly desig-nated by the Regional Director.All parties appeared and partici-pated in the hearing.On February 19, 1951, the hearing officer issuedhis report in which, after finding that certain conduct of the Em-ployer constituted interference affecting the results of the election,he recommended that the election be set aside.'Thereafter, onMarch 15, 1951,the Employer filed exceptions,and a.brief in supportthereof, to the hearing officer's report.The Board3has revised the rulings made at the hearing by thehearing officer and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board,having considered thehearing officer's report,the Employer's exceptions thereto and sup-porting brief,and the entire record in this case,hereby adopts therecommendation of the hearing officer that the election of May 26, 1950,be set aside.In so doing,however, the Board relies solely upon thefollowing findings of fact :1.For at least 2 weeks before the election there was a widespreadrumor at the Employer's plant that the employees would get a "longweek-end" off with pay if the Petitioner lost the election.In 1948,after the Petitioner had been unsuccessful in a similar election, theemployees had in fact received such a paid vacation.The existence ofthe rumor was a matter of common knowledge not only to the rank-and-file employees, but also to the Employer's supervisory staff.The record does not disclose the origin of the rumor,but there isevidence that Foreman Shelalgianand WorksManager Steinmetz, inconversations with employees, lent credence to the rumor within aweek of the election.Thus,3 days before the election,Shelalgiantold Ferrera,an employee under his supervision,that "..if theUnion didn't get in we would have a long week-end and come backto work on Wednesday morning...."Similarly,Moura, an em-ployee, testified credibly that Steinmetz,about a week before theelection,made vehement statements to him denouncing the Petitioner,after which Steinmetz asked Moura if he was going fishing.WhenMoura said he couldn't,Steinmetz,with a smile, said Moura". . . would have an enjoyable long week-end, wouldn't (he) ? -..."2The hearing officer found certain other objections of the Petitioner to be without merit.No exceptions have been filed to these findings.3Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Reynolds and Murdock]. F.B. ROGERSSILVER COMPANY207Steinmetz went on to ask Moura if he enjoyed the party-there wasa party at the plant following the Petitioner's loss of the 1948 elec-tion-and then said". . .I guess we'll have another party thistime...."Steinmetz did not deny the conversation with Moura,but merely denied generally that he made any promises about timeoff after the election.Although Steinmetz on several occasions denied, upon receivinginquiries from employees,that the Employer would give the em-ployees a paid holiday if the Petitioner lost the election,the Employerat no time made any general statement specifically discrediting therumor.9,.Several weeks before the election Shelalgian questioned em-ployee Peters about his participation in "the union business," andshortly thereafter told Peters that he would be foolish to sign a unioncard as he". . .would only be getting into a lot of trouble...."At about the same time Steinmetz tried to persuade Peters not tovote for the Petitioner.On the morning of the election,just beforethe polls opened, Steinmetz questioned Peters about his attendanceat a union meeting the preceding evening.WhenPeters attemptedto evade the questioning,Steinmetz said : ". . . Teddy, don't lie .. .You're a hell of a guy . . . you sold out for two cans of beer...."Peters testifiedhe was "all nerved up," and that Steinmetz". ..reallyknew everythingwhatwas said, who said it and what .. ." at themeeting.'Peters' testimony was credited by the hearing officer.We note particularly that the plant involved is small, and that con-duct of the kind described in the findings above is more likely to inter-fere with the freedom of the ballot in such a. plant.Upon the basis ofthose findings,therefore,and on the entire record in this case, theBoard concludes that the election herein was not held in an atmospherewhich permitted the free expression by the employees involved of theirdesire for collective bargaining representation.Accordingly,we shall set aside the election of May 26, 1950,in thismatter, and shall direct a new election.OrderIT IS HEREBY ORDERED that the election held on May 26, 1950, amongthe employees of the F. B. Rogers Silver Company, Taunton, Massa-chusetts, be, and it hereby is, set aside.[Text of Second Direction of Election omitted from publication inthis volume.]4We have recently held that conduct such as this constituted an independent violationof Section 8 (a) (1) of the Act.Tennessee Egg Company,93 NLRB 846